DETAILED ACTION
	This is the first office action for US Application 16/962,123 for a Mounting Device for an Elongate Flexible Member.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2543574 to Balltec Limited (hereinafter referred to as Balltec).  Regarding claim 1, Balltec discloses a mounting device (1) for an elongate flexible member extending through an aperture (4).  The mounting device comprises an .  
There is a plurality of actuation members (13, 23), each engaged with a respective engagement member, whereby displacement of the actuation member in a first direction displaces the engagement members outwardly to project beyond the periphery of the elongate body, and displacement of the actuation members in a second, opposite direction displaces the engagement members inwardly.  There is also a biasing means (24) biasing the actuation members in the first direction.
	Regarding claim 2, there is a plurality of elongate passages (21) in each of which one actuation member is located.  Regarding claim 3, the elongate passages are located parallel to the longitudinal axis of the elongate body.  Regarding claim 4, the internal passageway is cylindrical (6).  Regarding claim 6, the plurality of apertures are spaced around the body at a first longitudinal position of the elongate body (see figs. 8-10).  Regarding claim 7, there is a plurality of recesses spaced around the elongate body at a second longitudinal position of the elongate body (the apertures 14 can be broadly labeled as both holes and recesses).  
Regarding claim 8, the plurality of recesses correspond circumferentially with respect to the plurality of recesses.  Regarding claim 9, there is a plurality of elongate passages (21) in each of which one of the actuation members is located wherein the elongate passages in which the actuation members are located extend between each 
Regarding claim 15, the biasing means (24) is a spring.  Regarding claim 16 there is a connecting means (11, 8) for connection to an elongate hollow protective device for passage of the elongate flexible member.  Regarding claim 17, there is a connecting means at both ends of the elongate body, each connection to an elongate hollow protective device (the elements 11, 8 are at each end).  Regarding claim 18, the connecting means (11, 8) can be for connection to a centralizer.  Regarding claim 19, the connecting means (11, 8) can be for connection to a cable protection device.  Regarding claim 20, the connecting means (11, 8) can be for connection to a bend stiffener.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balltec.  Regarding claim 11, Balltec does not disclose the movable tubular sleeve member as concealing the plurality of recesses.  However, the rearrangement of parts has been held to be a design preference when the operation of the device is not modified.  In the present case, placing the collar over the recesses 14 would not modify the operation of the device as the balls (15) in the apertures would still function in the same manner, and therefore modifying the device so that the collar conceals the recesses is a design preference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2362160 to Robertson
US 3275347 to Scott
US 2913260 to Givens
US 2006/0110217 to Foster et al.
US 2004/0149480 to Ball
US 2020/0032593 to Serafinchan
US 6189407 to Champ et al.
US 6978973 to Gretz
The above prior art disclose various mounting devices for elongate members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632